DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 11/08/2021. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over ( O'Donnell ;  Publication  No US 20050200487) in view of (Moraru;  Publication  No US 20180249295) .
As per claim 1, O'Donnell discloses a proximity separation alert system comprising: 
a plurality of wireless transceiver devices (Fig.2&[0048] the monitors 18); each comprising a signal strength component ([0041]), a processor, a memory ([0084] information related to the connected members stored in the controller), and at least one alerting component ([0082] alert members) 
a rechargeable battery ([0063,0080])
a mobile application in wireless communication with each of the plurality of wireless transceiver devices and that stores a set of data collected by the plurality of wireless transceiver devices ([0084] data or information related to the connected members stored in the controller of each monitor 18, and it will be understood to one ordinary skilled in the art that a controller has to be programed by a software” application” ); and
 a secondary client device connectable with each of the plurality of wireless transceiver devices and having the mobile application installed thereon ([0048] monitor 18 of the members 28 in Fig. 2); and 
wherein each wireless transceiver device is connectable with the other wireless transceiver devices and the mobile application is configured to provide an alert when a predetermined separation distance between any two of the wireless transceiver devices or any of the plurality of wireless transceiver devices and the secondary client device occurs([0048] at least one of the monitors 18 associated with member 24, 26, or 28 may emit warning  signal when at least one of distances 30 or 32 or 34 exceeds a predetermined separation distance).  
O'Donnell does not explicitly disclose Bluetooth component used for pairing the devices . and a rechargeable battery in electrical communication with other a micro-USB port;
However, Moraru teaches Bluetooth component used for pairing the devices ([0019]); and a rechargeable battery in electrical communication with other a micro-USB port ([0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine O'Donnell and Moraru by incorporating the teaching of Moraru into the method of O'Donnell .
One skilled in the art would be motivated to modify O'Donnell and Moraru as described above in order to locate people in a group event .
As per claim 2, O'Donnell and Moraru discloses the proximity separation alert system of claim 1, wherein each at least one alerting component comprises a vibration component (Moraru [0060]).  
As per claim 3, O'Donnell and Moraru discloses The proximity separation alert system of claim 1, wherein each at least one alerting component comprises an illuminating component (O'Donnell [0008]).  
As per claim 4, O'Donnell and Moraru discloses The proximity separation alert system of claim 1, wherein each at least one alerting component comprises a speaker (O'Donnell [0008,0059]).    
As per claim 5, O'Donnell and Moraru disclose The proximity separation alert system of claim 1 further comprising a mobile application for alerting a user when any of the predetermined separation distances is achieved (O'Donnell [0048]).  
As per claim 6, O'Donnell and Moraru disclose The proximity separation alert system of claim 1, wherein each wireless transceiver device further comprises a GPS tracker (O'Donnell [0044]).     
As per claim 7, O'Donnell and Moraru disclose The proximity separation alert system of claim 1, wherein each memory is configured to retain separation and alert data collected from the respective wireless transceiver device (O'Donnell [0048]).     
 As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.

As per claim 17,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 18,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim 19,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
As per claim 20,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over ( O'Donnell ;  Publication  No US 20050200487) in view of (Moraru;  Publication  No US 20180249295) in view of (Ganley;  Publication  No US 20050280546) .
As per claim 8, O'Donnell discloses a proximity separation alert system comprising: 
a plurality of wireless transceiver devices (Fig.2&[0048] the monitors 18); each comprising a signal strength component ([0041]), a processor, a memory ([0084] information related to the connected members stored in the controller), and at least one alerting component ([0082] alert members) 
a rechargeable battery ([0063,0080])
a mobile application in wireless communication with each of the plurality of wireless transceiver devices and that stores a set of data collected by the plurality of wireless transceiver devices ([0084] data or information related to the connected members stored in the controller of each monitor 18, and it will be understood to one ordinary skilled in the art that a controller has to be programed by a software” application” ); and
 a secondary client device connectable with each of the plurality of wireless transceiver devices and having the mobile application installed thereon ([0048] monitor 18 of the members 28 in Fig. 2); and 
wherein each wireless transceiver device is connectable with the other wireless transceiver devices and the mobile application is configured to provide an alert when a predetermined separation distance between any two of the wireless transceiver devices or any of the plurality of wireless transceiver devices and the secondary client device occurs([0048] at least one of the monitors 18 associated with member 24, 26, or 28 may emit warning  signal when at least one of distances 30 or 32 or 34 exceeds a predetermined separation distance).  
O'Donnell does not explicitly disclose Bluetooth component used for pairing the devices . and a rechargeable battery in electrical communication with other a micro-USB port;
However, Moraru teaches Bluetooth component used for pairing the devices ([0019]); and a rechargeable battery in electrical communication with other a micro-USB port ([0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine O'Donnell and Moraru by incorporating the teaching of Moraru into the method of O'Donnell .
One skilled in the art would be motivated to modify O'Donnell and Moraru as described above in order to locate people in a group event .
O'Donnell and Moraru do not explicitly disclose a battery illuminating component that provides a light indication when any of the plurality of wireless transceiver devices has a low, a full, or a dead battery;
However, Ganley teaches  a battery illuminating component that provides a light indication when any of the plurality of wireless transceiver devices has a low, a full, or a dead battery ([0029-0030]);
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine O'Donnell and Moraru and Ganley by incorporating the teaching of Ganley into the method of O'Donnell and Moraru  .
One skilled in the art would be motivated to modify Moraru and O'Donnell and Moraru as described above in order to maintain the operation of the device .
As per claim 9, O'Donnell ,Moraru and Ganley disclose the proximity separation alert system of claim 8, wherein each at least one alerting component comprises a vibration component(Moraru [0060]).    
As per claim 10, O'Donnell ,Moraru and Ganley disclose The proximity separation alert system of claim 8, wherein each at least one alerting component comprises an illuminating component (O'Donnell [0008]).    
As per claim 11, O'Donnell ,Moraru and Ganley disclose The proximity separation alert system of claim 8, wherein each at least one alerting component comprises a speaker (O'Donnell [0008,0059]).    
As per claim 12, O'Donnell , Moraru and Ganley disclose The proximity separation alert system of claim 8 further comprising a mobile application for alerting a user when any of the predetermined separation distances is achieved (O'Donnell [0048]).    
As per claim 13, O'Donnell , Moraru and Ganley disclose The proximity separation alert system of claim 8, wherein each wireless transceiver device further comprises a GPS tracker(O'Donnell [0044]).     
As per claim 14, O'Donnell , Moraru and Ganley disclose The proximity separation alert system of claim 8, wherein each memory is configured to retain separation and alert data collected from the respective wireless transceiver device(O'Donnell [0048]).      



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687